Title: From George Washington to Benjamin Tallmadge, 30 April 1781
From: Washington, George
To: Tallmadge, Benjamin


                        Dear Sir

                            Head Quarters New Windsor April 30th 1781
                        
                        Your two favors of the 24th & 25th have been duly received.
                        Fully impressed with the idea of the Utility of early, regular & accurate communications of the kind
                            in contemplation—I shall make no difficulty in acceding to the proposal contained in Your Private Letter from N. Port of
                            the 25th—But at the same time, I am engaging in behalf of the United States, a liberal reward for the services of the
                            C——s, (—of whose fidelity & ability I entertain a high opinion) it is certainly but reasonable, from patriotism
                            and every other principle, that their exertions should be proportionably great, to subserve essentially the interest of
                            the Public. All the interior & minute arrangements of the Correspondence, I request you
                            will settle with them as expeditiously & as advantageously as may be: and especially that you will urge, in very
                            forcible terms, the necessity of having the communications as circumstantial frequent, & expeditious, as possible.
                            The great objects of information you are very well acquainted with—such as, Arrivals, Embarkations, Preparations for
                            Movements, alteration of Positions, situation of Posts, Fortifications, Garrisons, strength or weakness of each,
                            distribution & strength of Corps, and in general every thing which can be interesting & important for us
                            to know. Besides these, you are also sensible, there are many things, upon a smaller scale, which are necessary to be
                            reported: and that whatever intelligence is communicated, ought to be not in general terms, but in detail, and with the
                            greatest precision.
                        At present I am anxious to know (for the reports have been very numerous vague &
                            uncertain) whether another embarkation is preparing, and if so, to what amount & where destined. What the present
                            force of the Enemy is; particualarly on Long Island, in new York & at Kings bridge. What Corps are at the latter
                            place, how strong, & where posted exactly—And indeed what the situations, prospects, & designs of the
                            enemy are so far, as they can be penetrated into. I am Dear Sir with very great regard.

                    